Exhibit 10.1

SUBSCRIPTION AGREEMENT

BAKER BROTHERS LIFE SCIENCES, L.P. (the “Holder”) hereby enters into this
Subscription Agreement (this “Agreement”) with Amarin Corporation plc, a public
limited company incorporated under the laws of England and Wales (the
“Company”), on November 19, 2015, in order to subscribe for the purchase (the
“Purchase”) of a November 2015 3.50% Exchangeable Senior Note due 2032 (the
“Note”), substantially in the form of Exhibit B hereto, in consideration of the
purchase price specified below.

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

Article I: Subscription for Note

At the Closing (as defined herein), the Company hereby agrees to issue to the
Holder a Note having an aggregate principal amount, and the Holder hereby agrees
to deliver to the Company in consideration thereof the aggregate purchase amount
(the “Purchase Price”), all as set forth opposite the Holder’s name on Exhibit
A.

The closing of the Purchase (the “Closing”) shall occur on a date no later than
three business days after the date of this Agreement.

At the Closing, the Holder shall pay the aggregate Purchase Price for the Note
by wire transfer of immediately available funds in accordance with wire
instructions provided by the Company to the Holder prior to the Closing. On the
Closing Date, the Company will, against delivery of the Purchase Price and the
documents described in Section 4.5, deliver the Note.

Article II: Covenants, Representations and Warranties of the Holder

The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Company, and all such covenants,
representations and warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and has the power, authority and capacity to execute and deliver this Agreement,
to perform its obligations hereunder, and to consummate the Purchase
contemplated hereby.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Holder and constitutes a valid and
legally binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and consummation of the Purchase will not violate,
conflict with or result in a breach of or default under (i) the Holder’s
organizational documents, (ii) any agreement or instrument to which the Holder
is a party or by which the Holder or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Holder, except in the case of clauses (ii) and (iii), where
such violations, conflicts, breaches or defaults would not affect the Holder’s
ability to consummate the transactions contemplated hereby in any material
respect.

Section 2.3 Accredited Investor or Qualified Institutional Buyer. The Holder is
(a) (i) an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) and (7) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and/or (ii) a “qualified institutional buyer”
within



--------------------------------------------------------------------------------

the meaning of Rule 144A promulgated under the Securities Act and (b) is
acquiring the Note hereunder for investment for its own account and not with a
view to, or for resale in connection with, any distribution thereof in a manner
that would violate the registration requirements of the Securities Act or any
state or other jurisdiction.

Section 2.4 No Illegal Transactions. The Holder has not, directly or indirectly,
and no person acting on behalf of or pursuant to any understanding with it has,
disclosed to a third party any information regarding the Purchase or engaged in
any transactions in the securities of the Company (including, without
limitation, any Short Sales (as defined below) involving any of the Company’s
securities) since the time that the Holder was first contacted by the Company or
any other person regarding the Purchase. The Holder covenants that neither it
nor any person acting on its behalf or pursuant to any understanding with it
will disclose to a third party any information regarding the Purchase or engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.4, subject to the Holder’s compliance with
its obligations under the U.S. federal securities laws and the Holder’s internal
policies, the term “Holder” shall not be deemed to include any employees,
subsidiaries, desks, groups or any director, officer or “affiliate” within the
meaning of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the
Holder that are effectively walled off by appropriate “Fire Wall” information
barriers approved by the Holder’s legal or compliance department (and thus such
walled off parties have not been privy to any information concerning the
Purchase).

Section 2.5 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Purchase and has had
the opportunity to review the Company’s filings and submissions with the SEC,
including, without limitation, all information filed or furnished pursuant to
the Exchange Act, (b) the Holder has had a full opportunity to ask questions of
the Company concerning the Company, its business, operations, financial
performances, financial conditions and prospects, and the terms and conditions
of the Purchase, (c) the Holder has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
and consequences (including any potential original issue discount on the Notes)
involved in the Purchase and to make an informed investment decision with
respect to such Purchase, (d) the Company is not acting as a fiduciary or
financial or investment advisor to the Holder and (e) the Holder is not relying,
and has not relied, upon any statement, advice (whether accounting, tax,
financial, legal or other), representation or warranty made by the Company or
any of its Affiliates or representatives, except for (i) the publicly available
filings and submissions made by the Company with the SEC under the Exchange Act
and (ii) the representations and warranties made by the Company in this
Agreement.

Section 2.6 No Public Market. The Holder acknowledges and agrees that no public
market exists for the Note and that there is no assurance that a public market
will ever develop for the Note. The Holder understands that the Note has not
been is not being registered under the Securities Act or any applicable state
securities laws and, consequently, the Holder may have to bear the risk of
owning the Note for an indefinite period of time because the Note may only be
transferred in accordance with the limited transfer provisions included in the
Note.

Section 2.7 Waiver of Participation Rights. Reference is made to the execution
by Corsicanto Limited, a private limited company incorporated under the laws of
Ireland (“Corsicanto”) and a wholly owned subsidiary of Company, and the Company
of separate, privately negotiated exchange agreements with certain holders of
Corsicanto’s outstanding 3.50% Exchangeable Senior Notes due 2032 issued on
January 9, 2012 (the “2012 Notes”) pursuant to which Corsicanto will repurchase
up to $31,266,000.00 million in aggregate principal amount of the 2012 Notes or
exchange such 2012 Notes for new 3.50% May 2014

 

2



--------------------------------------------------------------------------------

Exchangeable Senior Notes due 2032 (the “Transaction”). In consideration of the
obligations of the Company contained herein, the Holder hereby acknowledges and
agrees that the Company and its affiliates have complied with and otherwise
satisfied all rights held by the Holder arising under that certain Securities
Subscription Agreement dated March 5, 2015 by and among the Company and the
several purchasers named therein (the “PIPE Agreement”), including without
limitation Section 4.5 (Participation in Future Offerings) thereof, with respect
to the Transaction, including without limitation the right to notice thereto.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holder, and all such covenants,
representations and warranties shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder and thereunder, and to
consummate the Purchase contemplated hereby. No material consent, approval,
order or authorization of, or material registration, declaration or filing with
any governmental entity is required on the part of the Company in connection
with the execution, delivery and performance by it of this Agreement and the
consummation by the Company of the transactions contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Note, substantially in the form
of Exhibit B hereto, will have been duly executed and delivered by the Company,
and the Note will constitute a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforcement may be subject to the Enforceability Exceptions. This
Agreement, the Note and the consummation of the Purchase will not violate,
conflict with or result in a breach of or default under (a) the memorandum and
articles of association, charter, bylaws or other organizational documents of
the Company, (b) any agreement or instrument to which the Company is a party or
by which the Company or any of its assets are bound, or (c) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company, except in the case of clauses (b) and (c), where such
violations, conflicts, breaches or defaults would not affect the Company’s
business or ability to consummate the transactions contemplated hereby in any
material respect.

Section 3.3 Validity of the Holder’s Note. The Note has been duly authorized by
the Company and, when executed and delivered to the Holder pursuant to the
Purchase against delivery of the Purchase Price in accordance with the terms of
this Agreement, the Holder’s Note will be valid and legally binding obligation
of the Company, enforceable in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions, and the Holder’s
Note will not be subject to any preemptive, participation, rights of first
refusal or other similar rights. Assuming the accuracy of the Holder’s
representations and warranties hereunder, the Holder’s Note (a) will be issued
in the Purchase exempt from the registration requirements of the Securities Act
pursuant to Section 4(a)(2) of the Securities Act, and (b) will be issued in
compliance with all applicable state and federal laws concerning the issuance of
the Holder’s Note.

Section 3.4 Validity of Underlying American Depositary Shares. The Holder’s Note
will at the Closing be convertible into American Depositary Shares of the
Company (the “Conversion ADSs”), each representing one ordinary share, 50 pence
par value per share, of the Company (the “Conversion Shares”) in accordance with
the terms of the Note (the date of such conversion with respect to each Note,
the “Conversion Date”). The Conversion ADSs and the Conversion Shares have each
been duly authorized and reserved by the Company for issuance upon conversion of
the Holder’s Note. The Conversion ADSs and the Conversion Shares, when issued
upon conversion of the Holder’s Note in accordance with the terms of the
Holder’s Note, will each be validly issued, fully paid and non-assessable, and
the issuance of the Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.

 

3



--------------------------------------------------------------------------------

Section 3.5 No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
transactions contemplated hereby.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Purchase embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or Affiliates relative to such subject matter, including,
without limitation, any term sheets, e-mails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

Section 4.5 Tax Documentation. The Holder has provided and attached hereto, or
will provide no later than two business days prior to the Closing, properly
completed and executed originals of whichever of the following is applicable to
the Holder: (a) an Internal Revenue Service (“IRS”) Form W-9, or (b) IRS Form
W-8BEN-E, IRS Form W-8BEN or other applicable IRS Form W-8 (including any IRS
forms, documents or schedules required to be attached thereto).

Section 4.6 Public Disclosure. The Holder acknowledges and agrees that, on or
before the fourth business day following the date hereof, the Company shall file
a Current Report on Form 8-K with the U.S. Securities and Exchange Commission
(the “Commission”) describing the terms of the transactions contemplated by this
Agreement and including as an exhibit to such Current Report on Form 8-K this
Agreement in the form required by the Exchange Act. For purposes of clarity, the
foregoing shall not be deemed to constitute a breach of the provisions set forth
in Section 4.4 (Securities Laws Disclosure; Publicity) of the PIPE Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“HOLDER”:

 

BAKER BROTHERS LIFE SCIENCES, L.P.

(in its capacities described in the first paragraph hereof)

 

By:     /s/ Scott Lessing                            

Name:     Scott Lessing                            

Title:     President                                     

 

“COMPANY”:

 

SIGNED by John F. Thero, Director, Chief Executive Officer and President, for
and on behalf of AMARIN CORPORATION PLC

/s/ John F. Thero

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of
Holder

   Aggregate Principal
Amount of Note      Aggregate Purchase Price  

BAKER BROTHERS LIFE SCIENCES, L.P.

   $ 28,496,000       $ 25,076,480   



--------------------------------------------------------------------------------

EXHIBIT B

Form of Note



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

667, L.P. (the “Holder”) hereby enters into this Subscription Agreement (this
“Agreement”) with Amarin Corporation plc, a public limited company incorporated
under the laws of England and Wales (the “Company”), on November 19, 2015, in
order to subscribe for the purchase (the “Purchase”) of a November 2015 3.50%
Exchangeable Senior Note due 2032 (the “Note”), substantially in the form of
Exhibit B hereto, in consideration of the purchase price specified below.

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

Article I: Subscription for Note

At the Closing (as defined herein), the Company hereby agrees to issue to the
Holder a Note having an aggregate principal amount, and the Holder hereby agrees
to deliver to the Company in consideration thereof the aggregate purchase amount
(the “Purchase Price”), all as set forth opposite the Holder’s name on Exhibit
A.

The closing of the Purchase (the “Closing”) shall occur on a date no later than
three business days after the date of this Agreement.

At the Closing, the Holder shall pay the aggregate Purchase Price for the Note
by wire transfer of immediately available funds in accordance with wire
instructions provided by the Company to the Holder prior to the Closing. On the
Closing Date, the Company will, against delivery of the Purchase Price and the
documents described in Section 4.5, deliver the Note.

Article II: Covenants, Representations and Warranties of the Holder

The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Company, and all such covenants,
representations and warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and has the power, authority and capacity to execute and deliver this Agreement,
to perform its obligations hereunder, and to consummate the Purchase
contemplated hereby.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Holder and constitutes a valid and
legally binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and consummation of the Purchase will not violate,
conflict with or result in a breach of or default under (i) the Holder’s
organizational documents, (ii) any agreement or instrument to which the Holder
is a party or by which the Holder or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Holder, except in the case of clauses (ii) and (iii), where
such violations, conflicts, breaches or defaults would not affect the Holder’s
ability to consummate the transactions contemplated hereby in any material
respect.

Section 2.3 Accredited Investor or Qualified Institutional Buyer. The Holder is
(a) (i) an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) and (7) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and/or (ii) a “qualified institutional buyer”
within



--------------------------------------------------------------------------------

the meaning of Rule 144A promulgated under the Securities Act and (b) is
acquiring the Note hereunder for investment for its own account and not with a
view to, or for resale in connection with, any distribution thereof in a manner
that would violate the registration requirements of the Securities Act or any
state or other jurisdiction.

Section 2.4 No Illegal Transactions. The Holder has not, directly or indirectly,
and no person acting on behalf of or pursuant to any understanding with it has,
disclosed to a third party any information regarding the Purchase or engaged in
any transactions in the securities of the Company (including, without
limitation, any Short Sales (as defined below) involving any of the Company’s
securities) since the time that the Holder was first contacted by the Company or
any other person regarding the Purchase. The Holder covenants that neither it
nor any person acting on its behalf or pursuant to any understanding with it
will disclose to a third party any information regarding the Purchase or engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.4, subject to the Holder’s compliance with
its obligations under the U.S. federal securities laws and the Holder’s internal
policies, the term “Holder” shall not be deemed to include any employees,
subsidiaries, desks, groups or any director, officer or “affiliate” within the
meaning of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the
Holder that are effectively walled off by appropriate “Fire Wall” information
barriers approved by the Holder’s legal or compliance department (and thus such
walled off parties have not been privy to any information concerning the
Purchase).

Section 2.5 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Purchase and has had
the opportunity to review the Company’s filings and submissions with the SEC,
including, without limitation, all information filed or furnished pursuant to
the Exchange Act, (b) the Holder has had a full opportunity to ask questions of
the Company concerning the Company, its business, operations, financial
performances, financial conditions and prospects, and the terms and conditions
of the Purchase, (c) the Holder has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
and consequences (including any potential original issue discount on the Notes)
involved in the Purchase and to make an informed investment decision with
respect to such Purchase, (d) the Company is not acting as a fiduciary or
financial or investment advisor to the Holder and (e) the Holder is not relying,
and has not relied, upon any statement, advice (whether accounting, tax,
financial, legal or other), representation or warranty made by the Company or
any of its Affiliates or representatives, except for (i) the publicly available
filings and submissions made by the Company with the SEC under the Exchange Act
and (ii) the representations and warranties made by the Company in this
Agreement.

Section 2.6 No Public Market. The Holder acknowledges and agrees that no public
market exists for the Note and that there is no assurance that a public market
will ever develop for the Note. The Holder understands that the Note has not
been is not being registered under the Securities Act or any applicable state
securities laws and, consequently, the Holder may have to bear the risk of
owning the Note for an indefinite period of time because the Note may only be
transferred in accordance with the limited transfer provisions included in the
Note.

Section 2.7 Waiver of Participation Rights. Reference is made to the execution
by Corsicanto Limited, a private limited company incorporated under the laws of
Ireland (“Corsicanto”) and a wholly owned subsidiary of Company, and the Company
of separate, privately negotiated exchange agreements with certain holders of
Corsicanto’s outstanding 3.50% Exchangeable Senior Notes due 2032 issued on
January 9, 2012 (the “2012 Notes”) pursuant to which Corsicanto will repurchase
up to $31,266,000.00 million in aggregate principal amount of the 2012 Notes or
exchange such 2012 Notes for new 3.50% May 2014

 

2



--------------------------------------------------------------------------------

Exchangeable Senior Notes due 2032 (the “Transaction”). In consideration of the
obligations of the Company contained herein, the Holder hereby acknowledges and
agrees that the Company and its affiliates have complied with and otherwise
satisfied all rights held by the Holder arising under that certain Securities
Subscription Agreement dated March 5, 2015 by and among the Company and the
several purchasers named therein (the “PIPE Agreement”), including without
limitation Section 4.5 (Participation in Future Offerings) thereof, with respect
to the Transaction, including without limitation the right to notice thereto.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holder, and all such covenants,
representations and warranties shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder and thereunder, and to
consummate the Purchase contemplated hereby. No material consent, approval,
order or authorization of, or material registration, declaration or filing with
any governmental entity is required on the part of the Company in connection
with the execution, delivery and performance by it of this Agreement and the
consummation by the Company of the transactions contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Note, substantially in the form
of Exhibit B hereto, will have been duly executed and delivered by the Company,
and the Note will constitute a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforcement may be subject to the Enforceability Exceptions. This
Agreement, the Note and the consummation of the Purchase will not violate,
conflict with or result in a breach of or default under (a) the memorandum and
articles of association, charter, bylaws or other organizational documents of
the Company, (b) any agreement or instrument to which the Company is a party or
by which the Company or any of its assets are bound, or (c) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company, except in the case of clauses (b) and (c), where such
violations, conflicts, breaches or defaults would not affect the Company’s
business or ability to consummate the transactions contemplated hereby in any
material respect.

Section 3.3 Validity of the Holder’s Note. The Note has been duly authorized by
the Company and, when executed and delivered to the Holder pursuant to the
Purchase against delivery of the Purchase Price in accordance with the terms of
this Agreement, the Holder’s Note will be valid and legally binding obligation
of the Company, enforceable in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions, and the Holder’s
Note will not be subject to any preemptive, participation, rights of first
refusal or other similar rights. Assuming the accuracy of the Holder’s
representations and warranties hereunder, the Holder’s Note (a) will be issued
in the Purchase exempt from the registration requirements of the Securities Act
pursuant to Section 4(a)(2) of the Securities Act, and (b) will be issued in
compliance with all applicable state and federal laws concerning the issuance of
the Holder’s Note.

Section 3.4 Validity of Underlying American Depositary Shares. The Holder’s Note
will at the Closing be convertible into American Depositary Shares of the
Company (the “Conversion ADSs”), each representing one ordinary share, 50 pence
par value per share, of the Company (the “Conversion Shares”) in accordance with
the terms of the Note (the date of such conversion with respect to each Note,
the “Conversion Date”). The Conversion ADSs and the Conversion Shares have each
been duly authorized and reserved by the Company for issuance upon conversion of
the Holder’s Note. The Conversion ADSs and the Conversion Shares, when issued
upon conversion of the Holder’s Note in accordance with the terms of the
Holder’s Note, will each be validly issued, fully paid and non-assessable, and
the issuance of the Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.

 

3



--------------------------------------------------------------------------------

Section 3.5 No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
transactions contemplated hereby.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Purchase embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or Affiliates relative to such subject matter, including,
without limitation, any term sheets, e-mails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

Section 4.5 Tax Documentation. The Holder has provided and attached hereto, or
will provide no later than two business days prior to the Closing, properly
completed and executed originals of whichever of the following is applicable to
the Holder: (a) an Internal Revenue Service (“IRS”) Form W-9, or (b) IRS Form
W-8BEN-E, IRS Form W-8BEN or other applicable IRS Form W-8 (including any IRS
forms, documents or schedules required to be attached thereto).

Section 4.6 Public Disclosure. The Holder acknowledges and agrees that, on or
before the fourth business day following the date hereof, the Company shall file
a Current Report on Form 8-K with the U.S. Securities and Exchange Commission
(the “Commission”) describing the terms of the transactions contemplated by this
Agreement and including as an exhibit to such Current Report on Form 8-K this
Agreement in the form required by the Exchange Act. For purposes of clarity, the
foregoing shall not be deemed to constitute a breach of the provisions set forth
in Section 4.4 (Securities Laws Disclosure; Publicity) of the PIPE Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“HOLDER”:

 

667, L.P.

(in its capacities described in the first paragraph hereof)

 

By:     /s/ Scott Lessing                            

Name:     Scott Lessing                            

Title:     President                                     

 

“COMPANY”:

 

SIGNED by John F. Thero, Director, Chief Executive Officer and President, for
and on behalf of AMARIN CORPORATION PLC

/s/ John F. Thero

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of
Holder

   Aggregate Principal
Amount of Note      Aggregate Purchase Price  

667 L.P.

   $ 2,770,000       $ 2,437,600   



--------------------------------------------------------------------------------

EXHIBIT B

Form of Note